I concur in the majority opinion and write separately to state why appellant has not been denied due process or equal protection. The record reflects that she was notified of the trial court proceedings and permitted to participate with the assistance of counsel paid for at public expense. She appeals by counsel paid for at public expense. The appellant's right to due process has thus been protected. It is the adjudication of dependency which renders a parent involved in proceedings under R.C. Chapter 2151 legally dissimilar to a parent involved in proceedings under R.C. Chapter 3107. Hence, appellant has not been denied equal protection of the laws.